[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             January 17, 2006
                             No. 05-10952                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

               D. C. Docket No. 01-00015-CR-FTM-29-DNF

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

DONALD F. REAGAN,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (January 17, 2006)


Before BIRCH, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
      Defendant-appellant, Donald F. Reagan appeals the district court’s denial of

his motion to terminate his supervised release pursuant to 18 U.S.C. § 3583(e)(1).

Reagan argues that (1) under Federal Rule of Criminal Procedure 32.1(c), which

governs supervised release, he should have received an evidentiary hearing before

the district court denied his motion, and (2) the district court erred in denying his

motion. Because the district court does not have to hold an evidentiary hearing

before refusing to modify a defendant’s term of supervised release and did not

abuse its discretion in denying Reagan’s motion, we AFFIRM.

                                 I. BACKGROUND

      On 24 September 2001, the district court sentenced Reagan to six concurrent

sentences of 40 months imprisonment for three counts of mail fraud and one count

each of wire fraud, conspiracy to launder monetary instruments, and tax evasion .

The court also sentenced Reagan to five years of supervised release as to four of

his counts, and three years of supervised release as to the two remaining counts,

also to run concurrently.

      On 12 November 2002, Reagan filed a motion for specific performance of

his plea agreement, arguing that it provided that forfeiture of certain properties

would satisfy his obligations with regard to restitution. The court initially denied

the motion as premature. When Reagan resubmitted it, the court again denied it,



                                           2
this time finding that the forfeiture provision of the plea agreement, taken in

context, could not reasonably be read “to mean that any forfeiture would satisfy all

restitution obligations.” R2-87 at 3. Reagan appealed the district court’s order.

We held that the district court did not have jurisdiction to consider Reagan’s

argument for specific performance of the plea agreement, and was required to

dismiss the motion on remand. We later denied his petition for rehearing en banc.

      Sixteen months after Reagan was released from prison and while his motion

for specific performance was pending, Reagan filed a motion to terminate his

supervised release pursuant to 18 U.S.C. § 3583(e)(1). He argued that termination

was warranted because he had fulfilled “all of the obligations” mandated by the

court, he “ha[d] been gainfully employed since his release from incarceration,” and

he “ha[d] never had not had a disciplinary action” during the time he had been on

supervised release. R2-91 at 5. The district court noted that Reagan had only

served 16 months of his 60-month term of supervised release and denied the

motion because “[h]aving considered the relevant factors, and the input of the

Probation Office, [it found] that [Reagan] ha[d] not shown that early termination of

supervised release [was] warranted.” R2-93. On appeal, Reagan argues that he




                                           3
should have received an evidentiary hearing before the district court denied his

motion and that the district court erred in denying his motion.1

                                     II. DISCUSSION

A. Evidentiary Hearing Requirement

       Reagan argues that the district court failed to follow established procedures

in denying his motion to terminate supervised release without holding an

evidentiary hearing pursuant to Federal Rule of Criminal Procedure 32.1(c).2 We

consider the application of law to sentencing issues de novo. United States v.

Manella, 86 F.3d 201, 203 (11th Cir. 1996) (per curiam).

       Rule 32.1(c)(1) states that, “before modifying the conditions of probation or

supervised release, the court must hold a hearing, at which the person has the right

to counsel.” Fed. R. Crim. P. 32.1(c)(1). The plain language thus merely requires

a court to hold an evidentiary hearing before modification of a term of supervised

release. Id. A refusal to terminate supervised release does not constitute a

modification of the term of supervised release. Accordingly, the district court was

not required to hold an evidentiary hearing before denying Reagan’s motion. See



       1
       Although Reagan’s appeal was not timely, the district court determined that Reagan had
demonstrated excusable neglect in filing it.
       2
         Reagan mistakenly cites Federal Rule of Criminal Procedure 32.1(b), but he quotes Rule
32.1(c), which is the rule governing modifications of supervised release. Rule 32.1(b) governs
revocation of supervised release and is inapplicable to this appeal.

                                               4
United States v. Nonahal, 338 F.3d 668, 671 (7th Cir. 2003) (explaining that the

terms of Rule 32.1(c) do “not compel the court to hold a hearing before refusing a

request for modification”).

B. Termination of Supervised Release

       Reagan also argues that, because he has fulfilled his restitution obligations,

the district court erred in denying his motion.3 Congress, except where it has

required imposition of a term of supervised release by statute, has given district

courts discretion to decide who needs supervised release and who does not. 18

U.S.C. § 3583(a); see also Johnson v. United States, 529 U.S. 694, 709, 120 S. Ct.

1795, 1805 (2000). Accordingly, we review cases involving modification of

supervised release under 18 U.S.C. § 3583(e) for abuse of discretion. See United

States v. Zinn, 321 F.3d 1084, 1087 (11th Cir. 2003) (confirming that sentences of

supervised release are reviewed for abuse of discretion); see also United States v.



       3
          As an initial matter, contrary to the government’s contention, our jurisdiction to hear
Reagan’s appeal does not stem from 18 U.S.C. § 3742. Section 3742 applies to an appeal of a
final sentence that was (1) imposed in violation of law; (2) imposed as a result of an incorrect
application of the sentencing guidelines; (3) greater than the maximum guideline range for the
crime in question; or (4) unreasonable, and imposed for an offense for which there is no
guideline. 18 U.S.C. § 3742(a). Reagan is technically not appealing his sentence; he is
appealing the district court’s denial of his motion to terminate supervised release. Though
granting his motion would change his sentence, Reagan’s motion is predicated on the contention
that there is no need to continue supervised release, not on any of the above grounds for appeal.
We thus review Reagan’s claim under 28 U.S.C. § 1291, which provides for review of all final
district court orders.


                                                5
Copeland, 20 F.3d 412, 413 (11th Cir. 1994) (per curiam) (reviewing revocation of

supervised release for abuse of discretion).

      Under 18 U.S.C. § 3583(e)(1), after considering the factors set forth in 18

U.S.C. § 3553(a), a court may terminate a term of supervised release in which the

defendant has already served at least one year. Before terminating supervised

release, the court must be “satisfied that such action is warranted by the conduct of

the defendant released and the interest of justice.” 18 U.S.C. § 3583(e)(1).

Supervised release was designed to “improve the odds of a successful transition

from the prison to liberty.” Johnson, 529 U.S. at 708-09, 120 S. Ct. at 1805

(2000). The goal is, in part, to facilitate training and rehabilitation, including

restitution. Id. at 709, 120 S. Ct. at 1805. The statute’s requirement that courts

examine 18 U.S.C. §§ 3553(a)(1), (a)(2)(B)-(D), and (a)(4)-(7) before terminating

supervised release, however, indicates that these were not Congress’s only goals;

the nature and circumstances of the offense, deterrence, public protection,

correctional treatment, the guideline range established for the offense, pertinent

government policies, uniformity of sentences among defendants committing the

same types of crimes are all also considerations related to supervised release. See

18 U.S.C. §§ 3553(a), 3583(e)(1).




                                            6
      Here, after consultation with Reagan’s probation officer, the district court

found that considerations other than restitution warranted maintaining supervised

release. Given the variety of other goals, both rehabilitative and retributive, as well

as the small fraction of the term served, denial of Reagan’s motion for modification

was not an abuse of discretion.

                                  III. CONCLUSION

      Donald F. Reagan appeals the district court’s denial of his motion to

terminate his supervised release pursuant to 18 U.S.C. § 3583(e)(1). Federal Rule

of Criminal Procedure 32.1(c) requires a hearing only for modification of

supervised release, not for denial of a motion to modify it. Further, we find the

district court did not abuse its discretion in denying Reagan’s motion to terminate

his supervised release. Accordingly, we AFFIRM.




                                           7